Citation Nr: 0919054	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to the service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to the service-connected diabetes mellitus.

3.  Entitlement to a total rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Veteran had initially requested a travel Board hearing in 
this case; however, he withdrew that hearing request in 
writing in September 2008.

The issue of entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to the service-connected diabetes mellitus, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not does not show that the 
Veteran has been clinically diagnosed with peripheral 
neuropathy of the upper extremities.  

2.  The medical evidence of record does not show that the 
neurological symptoms affecting the upper extremities are 
related to service or service-connected diabetes mellitus.  

3.  The Veteran's service connected disabilities meet the 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a), as the combined rating of his service-
connected disorders is 70 percent, with at least one 
disability rated as 40 percent disabling.

4.  With full consideration of the Veteran's educational 
background and occupational experience, and with resolution 
of doubt in the Veteran's favor, it is more likely than not 
that the Veteran's service-connected disabilities are 
collectively of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred in (to include presumptively), or aggravated during 
active military service; peripheral neuropathy of the upper 
extremities is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a TDIU have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters - Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

In this decision, the Board grants entitlement to service 
connection for TDIU, which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, as to this claim, there is no need to 
discuss whether VA has complied with its duties to notify and 
assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
VCAA duty to notify was satisfied by way of letters sent to 
the Veteran dated in May and July 2004 that addressed all 
notice elements.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The RO has provided the Veteran 
notice with respect to effective dates and rating criteria 
provisions by way of a letter dated in March 2006 sent in 
conjunction with the issuance of the Statement of the Case.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
In this case, the notice provided in March 2006 was issued 
subsequent to the initial adjudication of the claim.  
However, as a practical matter since the service connection 
claim being adjudicated on the merits herein is being denied, 
the matter of timing is moot and the Board finds no prejudice 
to the Veteran in proceeding with the present decision.  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
necessary evidence identified by the Veteran relative to the 
claims on appeal has been obtained and associated with the 
claims folder including the Veteran's service treatment 
records (STRs), and private and VA medical records.  The 
Veteran indicated that he was granted disability benefits 
from the Social Security Administration (SSA); these records 
were not obtained for inclusion in the file.  Records from 
SSA were requested and SSA replied in June 2006 that no 
records relating to the appellant were available, as his 
folder had been lost.  As will be explained herein, 
entitlement to a TDIU has been established in this case 
without the need to obtain and review those records.  In 
conjunction with the service connection claim for peripheral 
neuropathy of the upper extremities, the critical matter is 
whether this currently claimed disorder is actually 
diagnosed; numerous studies and examinations on file 
conducted from 2004 forward repeatedly reflect that it is 
not.  As such, inasmuch as the Veteran has not in any way 
indicated that SSA records include evidence of such a 
diagnosis or even in any way relate to this claim, the Board 
concludes that it is not necessary to obtain the SSA records 
in conjunction with that service connection claim.  Moreover, 
the file contains sufficient evidence to adjudicate the 
claim.  

In addition, several VA examinations and evaluations of the 
peripheral nerves have been undertaken in this case.  
However, even so, the Veteran's representative contends that 
the examination conducted by VA in January 2008 was 
inadequate, as it was conducted by a certified physician 
assistant (PA) and was not signed-off on by a medical doctor.  
It is maintained that absent a signature by a physician, the 
examination report is inadequate for rating purposes.  See VA 
Adjudication Procedure Manual, M21-1MR, Part III (2008).  
However, this argument is without merit, inasmuch as the M21 
manual provisions are not substantive in nature.  Moreover, 
the Court has held that the VA's duty to assist under 38 
U.S.C.A. § 5103A does not require that physicians, rather 
than other healthcare professionals, conduct any necessary 
medical examinations.  The Court has never required that 
medical examinations only be conducted by physicians. 38 
C.F.R. § 3.159(a)(1) provides that competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  A PA, such as the 
provider who thoroughly and comprehensively examined the 
Veteran in January 2008, having completed medical education 
and training, fits squarely into the requirement of 38 C.F.R. 
§ 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  Accordingly, the Board finds that 
the VA satisfied its duty to assist in this case by providing 
a medical examination conducted by a professional who is able 
to provide competent medical evidence under 38 C.F.R. § 
3.159(a)(1).  Cox v. Nicholson, 20 Vet. App. 5631 (2007).

The 2008 VA examination report, as well as evidence and 
examination reports dated prior to that time, provide 
findings in sufficient detail to enable the Board to 
thoroughly and equitably adjudicate the Veteran's currently 
claimed peripheral neuropathy of the upper extremities.  As 
such, a new VA examination is not necessary.  The Veteran has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify 
and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background and Analysis

A.  Service Connection - Peripheral Neuropathy of the 
Upper Extremities

The STRs do not document any complaints, findings, treatment 
or any diagnosis relating to peripheral neuropathy.  The 
Veteran's April 1965 entrance examination, a March 1967 
examination report, and the April 1973 separation examination 
reports revealed normal clinical evaluations of the Veteran's 
upper and lower extremities as well as normal neurological 
evaluations.

VA examination reports dated in February 1978 and June 1994 
are negative for indications or a diagnosis of peripheral 
neuropathy.

VA records dated from 1998 to 2004 include an entry dated in 
August 1998 reflecting that the Veteran complained of left 
shoulder and arm pain with tingling in the fingers; 
tendonitis of the left shoulder was diagnosed at that time.  
In February 2000, the Veteran underwent EMG and NCV studies 
(electromyogram and nerve conduction velocity studies) which 
revealed mild bilateral median neuropathies at the wrists 
consistent with mild carpal tunnel syndrome.  These records 
contain no diagnosis of peripheral neuropathy of either the 
upper or lower extremities either related or unrelated to 
diabetes.

In March 2004, the Veteran filed a service connection claim 
for diabetes mellitus, indicating that this condition had 
recently been diagnosed by VA earlier in March 2004.  In 
conjunction with the claim, the file contains VA medical 
records dated in March 2004 which reflect that Type 2 
diabetes mellitus (diabetes) had been diagnosed and was being 
treated with Glyburide.  

In April 2004, the Veteran filed a service connection claim 
for peripheral neuropathy of the upper and lower extremities, 
claimed as secondary to diabetes.   

A VA examination of the peripheral nerves was conducted in 
June 2004.  The Veteran gave a 5 to 6 year history of 
intermittent vague numbness of the hands and feet.  The 
report stated that diabetes had been diagnosed in March 2004.  
Motor examination revealed that strength and muscle tone of 
all major muscle groups of the upper and lower extremities 
was normal.  Sensory examination was entirely intact in the 
upper and lower extremities.  There was no deficit shown on 
examination of the reflexes.  A specific diagnosis of no 
objective clinical evidence of upper or lower extremity 
diabetic neuropathy was made.  A VA examination for diabetes 
conducted in June 2004 found no evidence of intestinal 
neuropathy.   

The Veteran was seen for an orthopedic consultation by VA in 
June 2006 at which time he complained of intermittent 
discomfort involving the entire left arm.  Examination 
revealed full range of motion, negative impingement and no 
tenderness; X-ray films were negative and a normal left 
shoulder examination was assessed.  The examiner indicated 
that the discomfort was probably neurological and suggested 
neurological consultation.  The Veteran was seen for symptoms 
of left upper extremity radiculopathy in September 2006 which 
he reported began 6 to 7 years previously.   

A VA general medical examination was conducted in November 
2006 at which time a history of diabetes mellitus diagnosed 
since March 2004 was noted.  The report indicated that the 
Veteran had no peripheral vascular disease or stroke.  The 
report stated that the Veteran had no foot or lower extremity 
numbness or weakness, but complained of periodic tingling in 
the left fingers due to a pinched nerve in the neck.  
Peripheral neuropathy was not diagnosed at that time.

In June 2007, the Veteran was treated for recurrent neck and 
shoulder pain, with a radicular component, described as 
likely cervical disk disease.

The Veteran was afforded a VA examination for the peripheral 
nerves in January 2008.  He gave a 6-month history of 
pruritic complications of the right and left legs with 
fatigue.  He also gave a one month history of episodic patchy 
paresthesia of the upper extremities.  The Veteran was 
wearing orthotics and corrective shoes for diabetes.  
Peripheral pulses were difficult to distinguish in the lower 
extremities and were equal bilaterally in the upper 
extremities.  Strength testing was 5/5.  There was normal 
bilateral equal sensation to pinprick, light touch and 
vibratory sense.  The examiner concluded that there were no 
objective findings on examination which supported a diagnosis 
of peripheral neuropathy of the upper and lower extremities.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service. 38 C.F.R. §3.307(a)(6)(ii) (2008).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 
Vet. App. 155 (1997).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

Initially, the Board points out that the Veteran's DD 214 
Form reflects that he served in the Republic of Vietnam from 
September 1969 to September 1970 and indicate that his awards 
and decorations include a Purple Heart and a Bronze Star 
Medal with Oak Leaf Cluster.  In cases where a veteran 
asserts service connection for injuries or disease incurred 
or aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under 
certain circumstances, of lay evidence.  If the Veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).  The Board notes that although the 
Veteran served during a period of war and has decorations 
establishing combat service, he does not allege that the 
currently claimed disability at issue began in combat, and 
therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy is 
not for application.

In this case, the Veteran's service personnel records confirm 
that he served in the Republic of Vietnam during his military 
service.  Consequently, he is presumed to have been exposed 
to herbicides during military service.  However, there is no 
competent evidence showing that the Veteran ever experienced 
acute and subacute peripheral neuropathy that manifested to a 
degree of 10 percent within one year after the last date on 
which he served in the Republic of Vietnam so as to warrant 
presumptive service connection under 38 C.F.R. § 3.307 and § 
3.309.  Thus, the Board will consider the claim for service 
connection on both a direct and secondary basis.

The issue in this case involves whether the Veteran actually 
has a diagnosis of peripheral neuropathy of the upper 
extremities.  In this regard, none of the Veteran's private 
or VA medical records or reports document a diagnosis of 
peripheral neuropathy of the upper extremities at any time 
since service.  Significantly, in February 2000, the Veteran 
underwent EMG and NCV studies which revealed mild bilateral 
neuropathies at the wrists consistent with mild carpal tunnel 
syndrome.  These records contain no diagnosis of peripheral 
neuropathy of either the upper extremities either related or 
unrelated to diabetes.  Upon VA examination conducted in June 
2004, a specific diagnosis of no objective clinical evidence 
of upper extremity diabetic neuropathy was made.  When most 
recently examined by VA in 2008, the examiner concluded that 
there were no objective findings on examination which 
supported a diagnosis of peripheral neuropathy of the upper 
extremities.  

Essentially, to the extent that the Veteran has complained of 
any neurological manifestations affecting the upper 
extremities, such symptoms have never been diagnosed as 
peripheral neuropathy, either related or unrelated to 
diabetes.  Instead neurological symptoms in the upper 
extremities have been assessed as carpal tunnel syndrome or 
been linked to disorders of the left shoulder or cervical 
spine. 

Regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any current evidence of 
peripheral neuropathy of the upper extremities.  In fact, 
peripheral neuropathy of the upper extremities has not been 
diagnosed at any time post-service.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim was filed 
in April 2004; a clinical diagnosis of peripheral neuropathy 
of the upper extremities was not of record at that time 
(resolved or unresolved) nor at any time subsequently since 
the claim has been pending.  Therefore, in the absence of a 
diagnosis of peripheral neuropathy of the upper extremities, 
service connection on either a direct (including presumptive) 
or secondary basis may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).

The Board has considered the Veteran's lay assertions that he 
has peripheral neuropathy of the upper extremities secondary 
to diabetes mellitus and/or herbicide exposure inservice.  
Certainly, he is competent to report symptoms, and his 
testimony in that regard is entitled to some probative 
weight.  However, as noted above, a lay person is not 
competent to offer an opinion on complex medical questions, 
and the Board believes that, as a lay person, the Veteran is 
not competent to offer an opinion as to the underlying 
etiology of those symptoms, to include attributing them to 
peripheral neuropathy of the upper extremities reportedly 
sustained secondary to diabetes or herbicide exposure.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

For the reasons and bases set forth above, the service 
connection claim for peripheral neuropathy of the upper 
extremities must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2008).

B.  TDIU

The Veteran filed a formal TDIU claim in March 2004, 
indicating that he was unemployable due to service-connected 
conditions including: PTSD, a back disorder, a skin rash and 
diabetes.  He reported that he had completed high school and 
had no additional education or training.  He indicated that 
he had last worked full-time in June 2000 as a dry wall 
installer. 

The file contains a statement dated in June 1980 informing 
the Veteran that he had been found medically unsuitable for 
employment as a distribution clerk due to residuals of a 
ruptured spine (service-related injury occurring in 1969) and 
muscle spasms.  

The file contains a private medical statement of Dr. M. J. 
dated in September 1980,at which time the Veteran was seen 
for an orthopedic evaluation regarding his ability to work as 
a postal clerk.  At that time, spina bifida occulta, S1; and 
a small metallic body of the left iliac region were 
diagnosed.  The doctor opined that the Veteran could safely 
perform the job of a postal clerk.  In this regard, the 
doctor explained that spina bifida was a developmental 
problem which posed no problem with respect to the Veteran's 
employment as a postal clerk, but required some cautiousness 
with movement and use.  The metallic foreign body was noted 
to have been asymptomatic for many years.

A VA medical record dated in September 1999 indicated that 
the Veteran was employed as a construction worker and had 10 
years of education with a GED.  A medical history of right 
arm surgery (1980); right knee surgery, a back injury in 
Vietnam (1969) neck pain and hypertension, were noted.  An 
entry dated in April 2002 indicated that the Veteran was 
working part-time (2 days a week) in construction, hanging 
sheetrock.  Right shoulder impingement was diagnosed at that 
time.  In addition, that record indicated that the Veteran 
had numerous other medical problems to include: hypertension, 
degenerative joint disease (DJD); degenerative disc disease 
(DDD); hearing loss and prolonged PTSD.  

The file contains a VA vocational assessment report dated in 
April 2002.  The Veteran reported that he was no longer able 
to work in construction.  The summary indicated that the 
Veteran believed that retirement was his best choice.  
Factors including pain, PTSD symptomatology, financial 
concerns and caring for his wife (who has an illness) were 
identified as stressors.  It was noted that the Veteran 
wished to be placed in vocational training/retirement 
counseling.

In 2002 VA received employment information reflecting that 
the Veteran had worked for a construction company as a 
sheetrock hanger from May 1999 to July 2002.  

A VA audio examination was conducted in June 2004, which 
revealed that the average puretone air conduction thresholds 
for the 1000, 2000, 3000, and 4000 hertz frequencies was 45 
in the right ear and 41 in the left ear.  Speech recognition 
scores were not reported as they were found to be unreliable.  

On VA examination conducted in June 2004, chronic lumbosacral 
strain, diabetes and hearing loss were diagnosed.  The report 
indicated that the Veteran suffered from low back pain with 
muscle spasms, which had not required surgery.  With respect 
to diabetes, it was noted that the Veteran was not having any 
hypoglycemia and that his activities were not limited.  The 
report indicated that the Veteran had stopped working 2 years 
previously due to back pain and mentioned that this affected 
his everyday activities such as driving, lifting, and 
prolonged sitting or standing, which made symptoms worse.  

On VA audio consultation conducted in August 2005 indicates 
that the Veteran was fitted for hearing aids.  On 
audiological examination conducted in November 2005, speech 
recognition scores of 80% bilaterally were reported.  

A VA general medical examination was conducted in November 
2006.  The Veteran reported that he had not worked for two 
years and had been on Social Security disability for 2 to 3 
years.  He indicated that he was involved in a motor vehicle 
accident in 2002 or 2003 and had no been able to work since 
as a result of a shoulder injury and back pain.  The report 
indicated that the Veteran had no restriction of activities 
or loss of strength due to diabetes.  A service-connected 
left forehead scar was described as asymptomatic.  A service 
connected skin condition manifested by itching and dermatitis 
of the hands and lower legs and by bulging of the left lower 
leg was noted.  The Veteran also reported having constant 
pain of the right lumbar area.  

On examination the following diagnoses were made: non-insulin 
requiring diabetes; essential hypertension; dyslipidemia; 
left forehead scar - not seen; tinea pubis, cruris, pedis and 
corpus - resolved without residuals; onychomycosis of the 
toenails, not due to tinea pedis or corpus; bilateral 
varicose veins; lumbar strain with objective evidence of 
radiculopathy; and no left pelvic (iliac) metallic body 
identified.  The examiner opined that there were no 
disabilities shown on examination that would cause impairment 
in his activities of daily living or prevent unemployability 
from a sedentary or light duty job.  

A VA PTSD examination was conducted in November 2006.  The 
report indicated that the Veteran was involved in a bad motor 
vehicle accident in 2002 following which he applied for 
Social Security disability benefits.  PTSD was diagnosed and 
a GAF score of 62 was assigned.  [Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 
32)].  The examiner indicated that the Veteran's PTSD 
symptoms were mildly severe and opined that it would not have 
any significant impact on the Veteran's employment 
functioning.  The examiner added that the Veteran did not 
demonstrate any significant impairment in judgment.  

On VA audio examination conducted in 2006, the Veteran 
complained of difficulty hearing conversation and with 
background noise present.  Average puretone air conduction 
thresholds for the 1000, 2000, 3000, and 4000 hertz 
frequencies was 50 bilaterally.  Speech recognition scores 
were 80% in the right ear and 72% in the left ear. 

A VA PTSD evaluation was conducted in March 2007.  The 
Veteran's complaints included sleeplessness and difficulty 
staying focused.  PTSD and sleep disturbance were diagnosed 
and a GAF score of 65 was assigned.  The examiner indicated 
that the Veteran was concerned about the number of 
medications he was taking and noted that due to severe back 
pain, the Veteran tended to minimalize his PTSD 
symptomatology.  

Analysis

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  In determining whether the Veteran is 
entitled to a TDIU rating, neither non-service- connected 
disabilities nor advancing age may be considered.  38 C.F.R. 
§ 4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the Veteran can perform work.

In this case, the Veteran currently has six service-connected 
disorders consisting of: posttraumatic stress disorder 
(PTSD), evaluated as 50 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; lumbosacral strain with a 
history of a fragment of the left iliac crest, evaluated as 
20 percent disabling; tinea pubis, cruris, pedis and corpus, 
evaluated as 10 percent disabling; bilateral hearing loss, 
evaluated as 10 percent disabling and a fragment scar of the 
left forehead, evaluated as noncompensable.  The current 
combined rating for the Veteran's service-connected 
disabilities is 70 percent, to include a disability rated at 
least 40 percent disabling.  Thus, the Veteran clearly meets 
the criteria of 38 C.F.R. § 4.16 (a).

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  The fact that a 
Veteran is unemployed is not enough.  The question is whether 
his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

A review of the record reveals that the Veteran has a high 
school education and last worked full-time in construction as 
a dry wall installer and continued to work in that capacity 
part-time until approximately July 2002.  

Evidence for consideration with respect to this matter 
includes VA outpatient treatment records, reports from VA 
examinations and his own statements.  This evidence reflects 
that the Veteran has numerous service-connected disorders 
affecting several functions and systems including his 
hearing, skin, mental health, and orthopedic and endocrine 
systems.  The file contains a VA opinion to the effect that 
no disabilities were shown on examination conducted in 2006 
that would cause impairment in his activities of daily living 
or prevent unemployability from a sedentary or light duty 
job.  However, this opinion must be considered in conjunction 
with the extent of the Veteran's education (10th grade, later 
supplemented by a GED) and the fact that post-service, he 
worked in construction for much of his adult life.  

The record reflects that when evaluated individually, no 
single or even related group of service-connected conditions 
appears to render the Veteran unemployable.  However, 
collectively, it cannot be argued that he is not 
significantly functionally impaired.  Moreover, the records 
show that the Veteran is on numerous daily medications for 
treatment of his service-connected conditions.  The various 
service-connected disabilities impact the Veteran in the 
following ways: (1) audiologically - manifested by bilateral 
hearing loss with evidence of significant impairment in 
speech recognition which has required hearing aids; (2) 
orthopedically - manifested by lumbar strain with constant 
pain and limitation of both flexion and extension; 
(3) endocrine system - manifested by diabetes requiring daily 
medication and medical therapy, but not requiring insulin; 
(4) psychiatrically - manifested by impairment in industrial 
and social functioning, with difficulty sleeping and 
concentrating.  The Board observes in this case, that a high 
rating in itself, such as is currently assigned for service-
connected PTSD, is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  There is no indication that the skin 
conditions impact the Veteran's employability or daily 
activities in any significant way.  

Evidence on file reflects that the Veteran has been awarded 
SSA disability benefits, although these records could not be 
obtained (although requested).  VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  However, while a SSA decision is not 
controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by non service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2008).  In this case, the Board finds 
that in addition to his numerous service-connected 
conditions, the Veteran's limited education, professional 
training and work-experience represent significant obstacles 
to his employability.  These factors are generally, and in 
this case were likely also considered by SSA in rendering a 
disability determination.  

As the Veteran has many disabilities, both service connected 
and not, there can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of- the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  

The Board is of the opinion that the point of equipoise has 
been reached in this matter.  While there is evidence 
reflecting that the Veteran has significant nonservice-
connected disabilities that may contribute to his 
unemployability, there is also evidence that the Veteran's 
service-connected disabilities alone collectively, preclude 
him from working.  As explained above, the Veteran's PTSD and 
back disability in addition to his significant hearing loss, 
pose a significant impairment in the Veteran's ability to 
function industrially.  This limitation, combined with the 
regular treatment and daily medications required for his 
diabetes and other service-connected disorders and in light 
of his limited education and experience, would likely render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Therefore, based on its review of the relevant evidence, and 
giving the benefit of the doubt to the Veteran, the Board 
finds that it is as likely as not that the Veteran is 
precluded from work due to his service-connected disorders.  
As such, a total disability evaluation based upon individual 
unemployability is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to service-
connected diabetes mellitus type II or exposure to herbicides 
in service, is denied.

A total disability evaluation based on individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

A remand is required in this case in conjunction with the 
claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the claims so that the Veteran is afforded every possible 
consideration.

The Board notes that the Veteran's claim of entitlement to 
service connection for peripheral neuropathy of the lower 
extremities has been denied by the RO because the competent 
medical evidence of record had not shown that the Veteran had 
peripheral neuropathy of the lower extremities at any time 
during or post-service.  

A review of the evidence on filed reflects that in February 
2000, the Veteran underwent EMG and NCV studies, at which 
time peripheral neuropathy of either the upper or lower 
extremities was not diagnosed either related or unrelated to 
diabetes.  Upon VA examination of the peripheral nerves 
conducted in June 2004, a specific diagnosis of no objective 
clinical evidence of upper or lower extremity diabetic 
neuropathy was made.  However, upon VA examination of the 
feet also conducted in June 2004, the Veteran complained of 
paresthesia and burning of the feet, which was diagnosed as 
red feet with paresthesia, which the examiner felt was more 
likely due to diabetes than to tinea.  On podiatry 
examination conducted in November 2006 diminished 
neurological sensation of the feet was noted and non-insulin 
dependent diabetes mellitus with neuropathy was assessed.  VA 
clinical records dated in 2006 and 2007 document that the 
Veteran's medical problems include diabetic neuropathy of the 
feet; specifically, that the Veteran was being fitted for 
"diabetic shoes."  

Indeed, when examined by VA in January 2008, the Veteran was 
wearing orthotics and corrective shoes for diabetes.  
Peripheral pulses were difficult to distinguish in the lower 
extremities.  However, the examiner concluded that there were 
no objective findings on examination which supported a 
diagnosis of peripheral neuropathy of the lower extremities.  
The examiner did not provide a rationale for the opinion.  
Nor did the examiner comment on the prior records, such as 
the June 2004 examination linking the paresthesia and burning 
of the feet to diabetes; or the 2006 and 2007 VA clinical 
records indicating diabetic neuropathy of the feet.     

In essence, it appears that the competent medical evidence of 
record is unclear as to whether the Veteran does, in fact, 
have peripheral neuropathy of the lower extremities, and if 
so, whether it is secondary to or aggravated by the service-
connected diabetes mellitus.  As such, on remand, the Veteran 
should be scheduled for a VA examination by an examiner that 
is qualified to render medical opinions regarding the nature 
and etiology of his asserted peripheral neuropathy of the 
lower extremities.  Assistance by VA includes obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will make arrangements for 
the Veteran to be scheduled for an 
appropriate VA examination to determine 
the onset and/or etiology of any 
peripheral neuropathy of the lower 
extremities found to be present.  The 
claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with 
conducting the examination of the 
Veteran.  The examiner must state if the 
claims file was reviewed.  All tests 
deemed necessary should be conducted.

The examiner is asked to opine whether it 
is at least as likely as not that any 
peripheral neuropathy of the lower 
extremities found on examination had its 
onset during service, or is related to 
any service-connected condition, to 
include diabetes mellitus.  The examiner 
should specifically set forth whether any 
peripheral neuropathy found on 
examination is caused or aggravated 
(i.e., permanently worsened) by a 
service-connected disability, to include 
his diabetes mellitus.

It is requested that the examiner 
consider and reconcile the opinions of 
record and contradictory evidence, 
identified heretofore, regarding the 
above.  A complete rationale for any 
opinion expressed should be provided in a 
legible report.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If any further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

Thereafter, if appropriate, the case is to be returned to the 
Board.  The Veteran need take no action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The 
purposes of this remand are to obtain additional information 
and comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


